
	

115 HR 2548 RH: FEMA Reauthorization Act of 2017
U.S. House of Representatives
2017-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 130
		115th CONGRESS1st Session
		H. R. 2548
		[Report No. 115–191, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2017
			Mr. Barletta (for himself, Mr. Johnson of Georgia, Mr. Shuster, and Mr. DeFazio) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Natural Resources, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		
			June 23, 2017
			Reported from the Committee on Transportation and Infrastructure with an amendment
			Strike out all after the enacting clause and insert the part printed in italic
		
		June 23, 2017The Committees on Natural Resources and Financial Services discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printedFor text of introduced bill, see copy of bill as introduced on May 19, 2017
			
		
		A BILL
		To reauthorize the programs and activities of the Federal Emergency Management Agency.
	
	
 1.Short titleThis Act may be cited as the FEMA Reauthorization Act of 2017. 2.Reauthorization of federal emergency management agencySection 699 of the Post-Katrina Emergency Management Reform Act of 2006 (Public Law 109–295; 6 U.S.C. 811) is amended—
 (1)by striking administration and operations each place it appears and inserting management and administration; (2)in paragraph (2), by striking ; and;
 (3)in paragraph (3), by striking the period and inserting ; and; and (4)by adding at the end the following:
				
 (4)for fiscal year 2018, $1,049,000,000; (5)for fiscal year 2019, $1,065,784,000; and
 (6)for fiscal year 2020, $1,082,836,544.. 3.Comprehensive study of disaster costs and losses (a)EstablishmentNot later than 30 days after the date of enactment of this Act, the Administrator shall begin, acting through the National Advisory Council, a comprehensive study relating to disaster costs and losses and Federal disaster assistance.
 (b)Additional membershipFor the purposes of the comprehensive study required under subsection (a), as soon as practicable after the date of enactment of this Act, the Administrator shall appoint the following members to the National Advisory Council:
 (1)Individuals who have the requisite technical knowledge and expertise on issues related to disaster costs and losses.
 (2)Representatives of the insurance industry. (3)Experts in and representatives of the construction and building industry.
 (4)Individuals nominated by national organizations representing State, local, and tribal governments and personnel.
 (5)Academic experts. (6)Representatives of the private industry, such as vendors, developers, and manufacturers of systems, facilities, equipment, and capabilities for emergency management services.
 (7)Other members, as the Administrator considers appropriate. (c)Consultation with nonmembersFor the purposes of the comprehensive study required under subsection (a), the National Advisory Council shall consult with other relevant agencies and entities that are not represented on the National Advisory Council to consider research, data, findings, recommendations, innovative technologies and developments, including—
 (1)entities engaged in federally funded research; and (2)academic institutions engaged in relevant work and research.
 (d)Study requirementsNot later than 120 days after the date of enactment of this Act, the National Advisory Council shall convene to evaluate disaster costs and losses and Federal disaster assistance, including consideration of the following:
 (1)Trends and contributing factorsAn assessment of trends, and factors contributing to such trends (such as shifting demographics and aging infrastructure), in disaster costs and losses and Federal disaster assistance, including the following:
 (A)Loss of life and injury. (B)Property damage and other costs to individuals, the private sector, and each level of government.
 (C)Presidentially declared disasters. (D)Disaster assistance available from all Federal sources.
 (2)Disaster roles and responsibilityFundamental principles that drive national disaster assistance decision making, including the appropriate roles for each level of government, the private sector, and individuals.
 (e)RecommendationsThe National Advisory Council shall develop recommendations to reduce disaster costs and losses in the United States and to more efficiently and effectively deliver Federal disaster assistance, including consideration of the following:
 (1)Actions to enhance national disaster assistance decision making. (2)Incentives, including tax incentives, to reduce disaster costs and losses and promote a more efficient and effective use of Federal disaster assistance.
 (3)Mechanisms to promote disaster cost and loss reduction, mitigation, and resiliency. (4)Legislative proposals, including proposals for implementing the recommendations in the report compiled pursuant to the requirement in section 1111 of the Sandy Recovery Improvement Act of 2013 (Public Law 113–2; 127 Stat. 49).
 (5)Legal, societal, geographic, technological, and other challenges to implementation of recommendations.
 (6)Projected dollar savings and efficiencies, including measures of effectiveness, from recommendations.
 (f)Report to administrator and congressNot later than 1 year after the National Advisory Council convenes under subsection (d), the National Advisory Council shall submit a report containing the data, analysis, and recommendations developed under subsections (d) and (e) to—
 (1)the Administrator; (2)the Committee on Transportation and Infrastructure of the House of Representatives; and
 (3)the Committee on Homeland Security and Governmental Affairs of the Senate. (g)Availability of informationThe Administrator shall make the data collected pursuant to this section publicly available on the website of the Agency.
 4.National domestic preparedness consortiumSection 1204 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1102) is amended—
 (1)in subsection (d) by striking paragraphs (1) and (2) and inserting the following:  (1)for the Center for Domestic Preparedness—
 (A)$63,939,000 for fiscal year 2018; (B)$64,962,024 for fiscal year 2019; and
 (C)$66,001,416 for fiscal year 2020; and (2)for the members referred to in paragraphs (2) through (7) of subsection (b)—
 (A)$101,000,000 for fiscal year 2018; (B)$102,606,000 for fiscal year 2019; and
 (C)$104,247,856 for fiscal year 2020.; and (2)in subsection (e) in the matter preceding paragraph (1), by striking 2007 and inserting 2015.
 5.National preparation and response efforts relating to earthquakes and tsunamisThe Administrator of the Federal Emergency Management Agency shall be responsible for the Nation’s efforts to reduce the loss of life and property, and to protect the Nation, from an earthquake, tsunami, or combined earthquake and tsunami event by developing the ability to prepare and plan for, mitigate against, respond to, recover from, and more successfully adapt to such an event.
 6.AuthoritiesNotwithstanding any other provision of law, the non-federally funded actions of private parties, State, local, or Tribal governments, on State, local, Tribal, and private land, and the effects of those actions, shall not be attributed to the Federal Emergency Management Agency's actions under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Flood Disaster Protection Act of 1973 (42 U.S.C. 4002 et seq.), the Biggert-Waters Flood Insurance Reform Act of 2012 (subtitle A of title II of division F of Public Law 112–141; 126 Stat. 916), and the Homeowner Flood Insurance Affordability Act of 2014 (Public Law 113–89; 128 Stat. 1020) for the purposes of section 7 (16 U.S.C. 1536) and section 9 (16 U.S.C. 1538) of the Endangered Species Act. Actions taken under the National Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973, the Biggert Waters Flood Insurance Reform Act of 2012, and the Homeowner Flood Insurance Affordability Act of 2014, that may influence private actions do not create a Federal nexus for the purpose of applying the requirements of section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536).
		7.Technical Amendments to National Emergency Management
 (a)Homeland Security Act of 2002Title V of the Homeland Security Act of 2002 (6 U.S.C. 501 et seq.) is amended— (1)in section 501(8) (6 U.S.C. 311(8))—
 (A)by striking National Response Plan each place it appears and inserting National Response Framework; and (B)by striking 502(a)(6) and inserting 504(a)(6);
 (2)in section 503(b)(2)(A) (6 U.S.C. 313) by inserting and incidents impacting critical infrastructure before the semicolon; (3)in section 504(a) (6 U.S.C. 314(a))—
 (A)in paragraph (3) by striking , including— and inserting (that includes incidents impacting critical infrastructure), including—; (B)in paragraph (4) by inserting , including incidents impacting critical infrastructure before the semicolon;
 (C)in paragraph (5) by striking and local and inserting local, and tribal; (D)in paragraph (6) by striking national response plan and inserting national response framework, which shall be reviewed and updated as required but not less than every 5 years;
 (E)by redesignating paragraphs (7) through (21) as paragraphs (8) through (22), respectively; (F)by inserting after paragraph (6) the following:
						
 (7)developing integrated frameworks, to include consolidating existing Government plans addressing prevention, protection, mitigation, and recovery with such frameworks reviewed and updated as required, but not less than every 5 years;; and
 (G)in paragraph (14), as redesignated, by striking National Response Plan each place it appears and inserting National Response Framework; (4)in section 507 (6 U.S.C. 317)—
 (A)in subsection (c)— (i)in paragraph (2)(E), by striking National Response Plan and inserting National Response Framework; and
 (ii)in paragraph (3)(A), by striking National Response Plan and inserting National Response Framework; and (B)in subsection (f)(1)(G), by striking National Response Plan and inserting National Response Framework;
 (5)in section 508 (6 U.S.C. 318)— (A)in subsection (b)(1), by striking National Response Plan and inserting National Response Framework; and
 (B)in subsection (d)(2)(A), by striking The Deputy Administrator, Protection and National Preparedness and inserting A Deputy Administrator; (6)in section 509 (6 U.S.C. 319)—
 (A)in subsection (b)— (i)in paragraph (1)—
 (I)by striking National Response Plan and inserting National Response Framework, National Protection Framework, National Prevention Framework, National Mitigation Framework, National Recovery Framework;
 (II)by striking successor and inserting successors; and (III)by striking plan at the end of that paragraph and inserting framework; and
 (ii)in paragraph (2), by striking National Response Plan each place it appears and inserting National Response Framework; and (B)in subsection (c)(1)—
 (i)in subparagraph (A)— (I)by striking National Response Plan in the header and inserting National Response Framework; and
 (II)by striking National Response Plan in the text and inserting National Response Framework; and (ii)in subparagraph (B), by striking National Response Plan and inserting National Response Framework;
 (7)in section 510 (6 U.S.C. 320)— (A)in subsection (a), by striking enter into a memorandum of understanding and inserting partner;
 (B)in subsection (b)(1)(A), by striking National Response Plan and inserting National Response Framework; and (C)in subsection (c), by striking National Response Plan and inserting National Response Framework;
 (8)in section 515(c)(1) (6 U.S.C. 321d(c)(1)), by striking and local each place it appears and inserting , local, and tribal; (9)by striking section 524 (6 U.S.C. 321m); and
 (10)in section 525(a) (6 U.S.C. 321n), by striking Secretary and inserting Administrator. (b)Post-Katrina Emergency Management Reform Act of 2006 (1)Citation correctionSection 602(13) of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 701(13)) is amended by striking 502(a)(6) and inserting 504(a)(6).
 (2)Change of referenceChapter 1 of subtitle C of title VI of the Post-Katrina Emergency Management Reform Act of 2006 (Public Law 109–295) is amended by striking National Response Plan each place it appears and inserting National Response Framework.
				
	
		June 23, 2017
		Reported from the Committee on Transportation and Infrastructure with an amendmentJune 23, 2017The Committees on Natural Resources and Financial Services discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
